Name: Council Regulation (EEC) No 1834/89 of 19 June 1989 amending Regulation (EEC) No 2727/75 on the common organization of the market in cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 6 . 89 Official Journal of the European Communities No L 180/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1834/89 of 19 June 1989 amending Regulation (EEC) No 2727/75 on the common organization of the market in cereals 2. The granting of the aid shall be conditional on  the conclusion of a cultivation contract uncluding an undertaking by the purchaser to process the maize into products falling within CN code 1904 10 10,  the lodging of security against failure to meet the commitment referred to in the first indent. 3 . The aid shall be set per hectare of area cultivated . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas high-quality flint maize is not grown in the Community ; whereas the present mechanism of the common organization of the market makes its price unattractive ; whereas there is substantial demand for these varieties by producers of swollen or roasted cereal products ; whereas in view of the existence of these outlets the growing of these varieties should be encouraged by means of a temporary production aid scheme ; Whereas such a scheme must engender neither development of production in excess of actual requirements nor an excessive charge to the Community budget ; whereas the scheme should therefore be restricted to production in areas suited to the varieties in question that under the terms of cultivation contracts is to go for the particular uses for which these varieties are demanded, HAS ADOPTED THIS REGULATION : Article 1 The following Article is inserted in Regulation (EEC) No 2727/75 (*), as last amended by Regulation (EEC) No The aid shall be granted for three years, for the first time for high-quality flint maize sown during the 1989/90 marketing year. 4. The aid rate shall be fixed using the procedure specified in Article 43 (2) of the Treaty. 5. The Council , acting by qualified majority on a proposal from the Commission, shall adopt general rules for the application of this Article and, in particular, the quality standards to be used for determining for which varieties the aid is to be granted. 6. Detailed rules for the application of this Article, specifying in particular further terms required in cultivation contracts, shall be adopted using the procedure set out in Article 26.' 1213/89 (V Article 10a 1 . Aid shall be granted for the production of certain varieties of high-quality flint maize in the most suitable areas of the Community. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1989 . (') OJ No C 87, 8 . 4. 1989, p. 8 . (2) OJ No C 158, 26. 6 . 1989. (') OJ No C : 102, 24. 4. 1989, p. 25. O OJ No L 281 , 1 . 11 . 1975, p. 1 . 4 OJ No L 128, 11 . 5. 1989, p. 1 . No L 180/2 Official Journal of the European Communities 27. 6. 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 19 June 1989 . For the Council The President C. ROMERO HERRERA